DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Applicant’s Amendments and Arguments
This Office action is responsive to the amendment filed on December 8, 2020.
Claims 4, 6-10 have been cancelled based on the current amendment. Claims 1-3, 5, and 11-22 are currently pending in the application and are considered in this Office action, with claims 1, 3, 5 amended, and new claims 11-22 added.
The rejection of claim 1 and its dependent claims under 35 U.S.C. § 112(b) has been withdrawn in response to Applicant’s amendments.
Because claim 1 been amended, the rejection of the claim and its dependent claims has been withdrawn, and new rejections are made. Any new ground of rejection presented below has been necessitated by amendment and is not made in response to arguments.

Claim Objections
Claims 15, 18, and 21-22 are objected to because of the following informalities:
“wherein water supply pipe “(claim 15) should be changed to “wherein the water supply pipe”.
 “wherein the second end of the first body is pivotally connected to the second end of the second body” (claim 18) is a duplicate of the recitation in claim 1.
“a rotation shaft in which the first body is rotatably connected” (claims 21 and 22) should be changed to “a rotation shaft by which the first body is rotatably connected”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-14 and 21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 11 recites “a connecting bar portion extending from the first bar portion in a direction away from the first body and connected to the second bar portion”. Since the first body and the second body are rotatably connected to each other, their orientation relative to each other is variable, and as a result, it is not clear how the direction of the portion of the second body being away from the first body is determined. This rejection affects claim 12.
Claim 13 recites “the second bar portion of the second body is configured, based on the drawer being in a closed position, to be spaced apart from the first body…wherein the first bar portion of the second body is configured to, based on the drawer being in a closed position, be adjacent to the first body.” It is not clear how being 
Claim 14 recites “the first bar portion and the second bar portion are parallel to the first body, and wherein the connecting bar portion is inclined with respect to the first body”. Since the first body and the second body are rotatably connected to each other, it is not clear under what conditions the first bar portion and the second bar portion are parallel to the first body, and the connecting bar portion is inclined with respect to the first body. 
Claim 21 recites “a second channel”. It is not clear whether the recitation of the second channel refers to the same second channel, as the recitation in claim 20.

Allowable Claims
Claims 1-3, 5, 16-17, and 19-20 are allowed. Claims 15, 18, and 21-22 are objected to, claims 11-14 and 21 are rejected under 35 U.S.C. § 112(b). However, these claims would be allowable if the claims are amended to overcome the objections and 35 U.S.C. § 112(b) rejections.
The following is a statement of reasons for the allowance: 
The closest prior art of record, Kim (US 2011/0265524 A1), Giglioni (WO 2012/150539 A2), Seo (US 2010/0107704 A1), Lee (US 2009/0288452 A1), and Kim (US 2009/0139276 A1) fails to teach or render obvious a laundry treatment apparatus inter alia, a guider comprising a first body providing a first channel therein; a second body having a second end pivotally coupled to the second end of the first body; and a water supply channel pipe that connects the second end of the first body to the drawer and configured to provide fluid communication with the first channel of the first body such that water from the water supply source is supplied to the accommodation unit, through the connection pipe, the first channel of the first body, and the water supply pipe, as in the context of claim 1. Such water supplying arrangement allows to mitigate or prevent the water supply channel from becoming entangled or caught by components provided in the cabinet and thus broken, and to construct the water supplying path comprised of the fluidly connected water supply and the first body of the guider from different materials. See Applicant's US PGPUB 2019/0085498 A1 at para [0186].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Irina Graf whose telephone number is (571)272-9854. The examiner can normally be reached on M-F 8am-4pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/I.G/Examiner, Art Unit 1711                                                                                                    

/Joseph L. Perrin/Primary Examiner, Art Unit 1711